Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 9,818,807 (hereinafter, the ‘807 patent).

Specification 
The amendment filed on 11/14/2019 is not in compliance with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications. See MPEP 1453.  
	As stated in MPEP 1453, all amendment changes must be made relative to the patent to be reissued.  For amendments to the specification, the deleted matter must be enclosed in brackets and the added matter must be underlined. 
	The amendment filed on 11/14/2019 includes a new CORSS-REFERENCE TO RELATED APPLICATION(S) section in the specification.  However, the newly added section is not underlined, which is improper.  As stated above, the added matter must be underlined.  
	Further, it is unclear if the original “CORSS-REFERENCE TO RELATED APPLICATION” section at column 1, lines 5-14 of the specification should be deleted.


Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
Applicant states in the declaration that the reason for submitting the present reissue application is to seek a broadening reissue.  Applicant identifies “claim 1 includes the limitations of ‘the dam includes a lower layer made of the same material as the second interlayer insulating layer and an upper positioned on the lower layer and made of the same material as the pixel defined layer’ which are unnecessary and have resulted in Applicant's having claimed in the original patent less than Applicant had the right to claim.”  However, it is noted that the above cited limitations relate to subject matter surrendered by Applicant during the prosecution of the prior application (14/871,867), as detailed in the following Rejection No. 4.  A reissue will not be granted to recapture claimed subject matter which was surrendered in an application to obtain the original patent since the recapture of the surrendered subject matter is not an error correctable by a reissue.  See MPEP 1402 and MPEP 1412.02.
Accordingly, for the reasons stated above, the declaration of the present application is defective for failing to identify an error correctable by a reissue.

Claim Rejections - 35 U.S.C. 251
1.	Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration set forth in the discussion above in this Office action.  	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, it is unclear if “the source electrode and a drain electrode” should be – the source electrode and the drain electrode –.  The same applies to dependent claims 2-26
In claim 1, line 12, it is unclear if “the second insulating layer” should be –the second interlayer insulating layer --. The same applies to dependent claims 2-26.


In claim 26, it is unclear if “first groove” should be –the first groove--.

Claim Rejections - 35 USC § 251(a)
	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 251 that form the basis for the rejections under this section made in this Office action:
 	(a) IN GENERAL.- Whenever any patent is, through error, deemed wholly or partly 	inoperative or invalid, by reason of a defective specification or drawing, or by reason 	of the patentee claiming more or less than he had a right to claim in the patent, the 	Director shall, on the surrender of such patent and the payment of the fee required by 	law, reissue the patent for the invention disclosed in the original patent, and in 	accordance with a new 	and amended application, for the unexpired part of the term of 	the original patent. No new matter shall be introduced into the application for reissue.
	
3.	Claim 26 is rejected under 35 U.S.C. 251 as not complying with the original patent requirement of 35 U.S.C. 251(a). 
Newly added claim 26 recites that the “first groove disposed through the gate insulating layer and the first interlayer insulating layer exposing a portion of the flexible substrate between the dam and the edge of the flexible substrate.” However, the specification does not describe the groove “exposing a portion of the flexible substrate,” rather, the specification describes that the groove may expose a buffer layer, a gate insulating layer or a first interlayer insulating layer (see col. 6, lines 45-57).  
Applicant indicates that the support for claim 26 can be found at col. 6, lines 45-51 of the specification of the ‘807 patent.  It is noted, however, the cited section of the specification states that the groove exposes the buffer layer 120 rather than the flexible substrate as claimed.  Figure 4 of the ‘807 patent also shows that the buffer layer 120 covers the entire substrate with no groove exposing the substrate.  Accordingly, the not describe the groove “exposing a portion of the flexible substrate” as recited in newly added claim 26.  
	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  To satisfy the original patent requirement where a new invention is sought by reissue, "… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.  See MPEP 1412.01.
	Also see Forum US, Inc. v. Flow Valve, LLC, 18-1765 (Fed. Cir. 2019) (“[F]or broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; ‘[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.’”)  
	In this case, the specification of the ‘807 patent does not clearly and unequivocally disclose the newly claimed invention, the first groove exposing a portion of the flexible substrate, as a separate invention for the reason stated above.  Accordingly, claim 26 reciting the first groove exposing a portion of the flexible substrate does not comply with the original patent requirement under 35 USC § 251(a).  

Claim Rejections - 35 USC § 251, Improper Recapture
4.	Claims 1-26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of independent claim 1 by omitting the following limitations: “a semiconductor formed in the pixel area”, “the anti-overflowing groove is formed through the first interlayer insulating layer and exposes the gate insulating layer” and “the dam includes a lower layer made of the same material as the second interlayer insulating layer and an upper layer positioned on the lower layer and made of the same material as the pixel defined layer” from original claim 1 of the ‘807 patent (the omitting limitations are underlined).  
	It is noted that the above omitted limitations relate to subject matter previously surrendered by Applicant.  During the prosecution of the prior application (14/871,867), Applicant added the above limitations to claim 1 (see amendment filed on 7/11/2017 in the ‘867 application) in order to overcome the rejections made in the final Office action 
	Previous claim 5 included the following limitations (the limitations eliminated from claim 1 of the instant reissue application are underlined): 
	the OLED display of claim 1 further comprising: 
	a semiconductor formed in the pixel area;
	a gate insulating layer formed on the semiconductor and the substrate; a gate electrode formed on the gate insulating layer;
	a first interlayer insulating layer formed on the gate electrode and the gate insulating layer; 
	a source electrode and a drain electrode formed on the first interlayer insulating
layer, wherein the anti-overflowing groove is formed through the first interlayer insulating layer and exposes the gate insulating layer;
	a second interlayer insulating layer formed on the source electrode and a drain electrode, wherein the OLED includes: a first electrode formed on the second interlayer insulating layer;
	an organic light emitting layer formed on the first electrode, and a second electrode formed on the organic emission layer; and
	a pixel defined layer having an opening which is formed on the second interlayer insulating layer and exposes the first electrode, wherein the dam includes a lower layer made of the same material as the second interlayer insulating layer and an upper layer positioned on the lower layer and made of the same material as the pixel defined layer.
	
	While the argued limitations have not been entirely eliminated from the claims in the reissue application, the retained portion does not materially narrow the original claims to avoid recapture since the retained portion of the modified limitations is "well known in the prior art," as evidenced by the 35 USC 102 rejection set forth below.  As stated in MPEP 1412.02(II), if the retained portion of the modified limitations is well known in the prior art, then impermissible recapture exists.

a semiconductor layer disposed on the flexible substrate,
a first electrode electrically connected to the drain electrode on the second insulating layer,
an organic insulating layer disposed over the first inorganic insulating layer,
a first dam comprised of a pattern of the pixel defined layer disposed along an edge of the flexible substrate, and
a first groove disposed through a first interlayer insulating layer between the dam and the edge of the flexible substrate.

	However, the above added limitations are not related to the omitted limitations, which includes:
a semiconductor formed in the pixel area,
the anti-overflowing groove is formed through the first interlayer insulating layer and exposes the gate insulating layer. 
the dam includes a lower layer made of the same material as the second interlayer insulating layer and an upper layer positioned on the lower layer and made of the same material as the pixel defined layer 
	
	In other words, the claims of the present application have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured.  See MPEP 1412.02(II)(C).  
	Accordingly, claims 1-26 present a broadening aspect in the reissue which was not present in the application for the ‘807 patent.  As stated above, the broadening aspect (in the reissue) relates to claimed subject matter that Applicant previously surrendered during the prosecution of the application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	Claims 1-3, 5-8, 10-12, 14-18, 20-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kim et al (2014/0131683).
Regarding claim 1, Kim teaches an OLED display comprising the following structure ([0076]-0142] and Figures 6-8 and 10, Figure 8 is reproduced below): 
a flexible substrate 101 ([0078]), 
a semiconductor 103 ([0080]) formed on the substrate 101, 
a gate insulating layer 105 ([0081]) formed on the semiconductor and the substrate, 

a first interlayer insulating layer 109 ([0083]) formed on the gate electrode 107 and the gate insulating layer 105, 
a source electrode 113a and a drain electrode 113b ([0089]) formed on the first interlayer insulating layer 109, 
a second interlayer insulating layer 115 ([0094]) formed on the source electrode 113a and the drain electrode 113b, 
a first electrode 121a electrically connected to the drain electrode 113b on the second insulating layer 115 (see Figure 8), 
a pixel defined layer (an edge portion of layer 123) formed on the second interlayer insulating layer 115 exposing the first electrode 121a (see Figure 8), 
an organic light emitting layer 125 formed on the first electrode 121a (see Figure 8), 
a second electrode 127 formed on the organic emission layer 125 ([0097]-[0100]), 
a first inorganic insulating layer 129 formed over the second electrode 127 ([0100]),
an organic insulating layer 131 formed over the first inorganic insulating layer 129 ([0104]),
a first dam 123 comprised of a pattern of the pixel defined layer disposed along an edge of the flexible substrate 101 and 
a first groove disposed through a first interlayer insulating layer 109a between the dam 123 and the edge of the flexible substrate (Figure 8).

    PNG
    media_image1.png
    759
    1020
    media_image1.png
    Greyscale

Regarding claim 2, Kim discloses that the OLED display comprises a buffer layer (a portion of insulating layer 105) formed on the substrate 101 and the semiconductor layer 103 (Figure 10D, reproduced below).

    PNG
    media_image2.png
    342
    851
    media_image2.png
    Greyscale

Regarding claims 3, 8, 12 and 22, Kim discloses that the OLED display comprises a second inorganic insulating layer 133 formed on the organic insulating layer 131 ([0104] and Figure 8).
Regarding claims 5, 10, 14 and 24, Kim discloses that the second interlayer insulating layer 115 can be an organic layer ([0032] and see layer 25 at Figure 3).
Regarding claims 6, 11, 15 and 25, Kim discloses that the first dam 123 further comprises a pattern of the second interlayer insulting layer 115 (Figure 8).
Regarding claim 7, Kim discloses a second groove disposed between the first dam 123 and the edge of the flexible substrate (Figure 8).
Regarding claim 16, Kim discloses that the first dam 123 further comprises a pattern of the gate insulating layer 107 (Figure 8).
Regarding claims 17-18, Kim discloses a second dam 123a comprises the same layers of the first dam 123 and is disposed between the first dam and the edge of the flexible substrate. The second dam 123a is covered by the first inorganic layer 129 and the second inorganic layer 133 (Figure 8).
Regarding claim 20, Kim discloses that the first dam 123 and the second dam 123a comprise patterns of the first interlayer insulating layer 109 (Figure 8).
Regarding claim 21, Kim discloses that a predetermined voltage is applied to the second electrode 127 ([0099]). Accordingly, the second electrode 127 inherently contains a connecting member, which is electrically connected to the voltage source.

Duty to Disclose
9,818,807 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/LING X XU/
Patent Reexamination Specialist
Art Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991